Citation Nr: 0418614	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  94-42 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral cataracts, 
claimed as due to exposure to ionizing radiation in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959. 

This case was previously before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of 
Appeals for Veterans Claims (CAVC).  The CAVC vacated a 
decision entered by the Board in April 1997 which determined 
that new and material evidence had not been submitted to 
reopen previously denied claims seeking service connection 
for lymphadenopathy and bilateral cataracts.  The CAVC noted 
in its decision that, after the Board issued its April 1997 
decision, the legal standard the Board had applied in 
reaching its conclusion as to whether new and material 
evidence had been received was invalidated by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998).  Accordingly, the 
veteran's case was returned to the Board in order for the 
Board to apply the holding in Hodge.

In a June 1999 decision, the Board concluded that, 
notwithstanding its April 1997 vacated decision, the record 
did not clearly demonstrate that a previous final denial of 
claims for service connection for lymphadenopathy and 
bilateral cataracts had been entered.  Rather, it was 
concluded that the record indicated that the veteran had made 
a continuous effort to prosecute his original (November 1991) 
application for these benefits.  Accordingly, the issues on 
appeal were recharacterized in the June 1999 decision as 
entitlement to service connection for lymphadenopathy and 
bilateral cataracts.  Also it  June 1999 decision, the Board 
denied the claim for service connection for lymphadenopathy, 
and remanded the issue of entitlement to service connection 
for bilateral cataracts for additional development and 
processing.  The additional development and readjudication 
were accomplished, and the veteran's claim for entitlement to 
service connection for cataracts was thereafter denied by the 
Board in a decision dated December 19, 2002.  

Following the December 2002 Board decision, the veteran again 
filed an appeal to the CAVC.  In an Order dated November 18, 
2003, the CAVC vacated the December 2002 decision of the 
Board and granted a Joint Motion for Remand filed by the 
parties to the litigation. 


REMAND

The aforementioned Joint Motion indicated that the "factual 
integrity" of the December 19, 2002, Board decision had been 
compromised due to the fact that, subsequent to the decision, 
the National Research Council (NRC) of the National Academy 
of Sciences determined in a May 8, 2003, report that some 
radiation dose estimates compiled by the Defense Threat 
Reduction Agency (DTRA) were flawed.  As such, the Board was 
directed to "take appropriate action" in response to the 
NRC study.  

The Boards notes that the NRC study found fault with "upper 
bound radiation doses for atmospheric [nuclear] test 
participants and Hiroshima/Nagasaki occupation forces 
prepared by DTRA."  See, e.g., Department of Veterans 
Affairs (VA) Fast Letter 03-31, (Oct. 17, 2003).  In the 
instant case, the veteran was accidentally exposed to a dose 
of ionizing radiation (46.59 roentgens) from X-rays during 
service with a United States Naval Air unit based in South 
Weymouth, Massachusetts, from March 1957 to October 1957.  
Thus, as the radiation exposure in question was not the 
result of the veteran being a participant in atmospheric 
nuclear testing or the occupation forces at 
Hiroshima/Nagasaki, it is unclear what "action" is to be 
undertaken by the Board in response to this study.  See id.  
Nevertheless, clarification with respect to this matter will 
be obtained upon remand in order to ensure compliance with 
the CAVC-approved Joint Motion.  

The Joint Motion also found that the Board "may have erred 
by failing to adequately discuss relevant evidence," with 
specific attention directed to a claimed failure by the Board 
to discuss an extract from the "U.S. Nuclear Regulatory 
Commission Guide 8.29" and an extract from a medical 
treatise entitled "Radiation Protection-A Guide for 
scientists and Physicians."  The Joint Motion stated that 
these documents "specifically link cataracts to radiation 
exposure, and discuss the level of radiation exposure that 
can cause cataracts."  Thus, this remand will also request 
consideration of this information by appropriate VA medical 
personnel.  The remand will also request that an appropriate 
VA physician address a private medical opinion submitted on 
behalf of the veteran, dated May 18, 2004.  

Finally, review of the record reflects that the veteran has 
not been issued an evidence development letter consistent 
with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The CAVC has indicated that 
section 5103(a), as amended by the VCAA, and § 3.159(b), as 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  As 
such, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
withdrawn and reissued, ___ Vet. App. ___, No. 01-944 (June 
24, 2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

For the reasons stated above, this appeal is REMANDED via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.

1.  The appellant should be furnished with 
a development letter consistent with the 
notice requirements of the VCAA, and 
otherwise ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any pertinent interpretive authority are 
fully complied with and satisfied.

2.  If necessary under the circumstances of 
this case, a revised dose assessment from 
the DTRA should be prepared under the 
DTRA's revised methodology put into effect 
after May 8, 2003.  If it is determined 
that a revised dose assessment is not 
necessary given the nature of this case 
(i.e., the circumstances surrounding the 
veteran's in-service radiation exposure), 
this fact should be documented for the 
record.  



3.  After completing the above-mentioned 
development, the case should be referred to 
the office of the VA Under Secretary for 
Benefits in Washington, DC, pursuant to the 
provisions of 38 C.F.R. § 3.311(b).  Any 
medical opinion deemed necessary to 
determine whether the veteran developed 
cataracts due to exposure to X-rays during 
service as part of this development should, 
to the extent required, refer to and/or 
address the following: 

a.  The U.S. Nuclear Regulatory 
Commission Guide 8.29 and an extract 
from the medical treatise entitled 
"Radiation Protection-A Guide for 
scientists and Physicians" submitted by 
the veteran (tabbed in pink at left of 
claims folder). 

b.  The September 2, 1992, May 13, 1997, 
and May 28, 1997, opinions by a private 
ophthalmologist (tabbed in green at left 
of claims folder). 

c.  The April 27, 2000, opinion from the 
Professor of Ophthalmology (tabbed in 
orange, left of claims folder).

d.  The April 17, 2000, VA medical 
examination report (tabbed in yellow, 
left of claims folder).  

e.  The May 18, 2004, opinion and 
attachments from the private neuro-
radiologist (tabbed in green, left of 
claims folder). 

Any other evidence contained in the claims 
file deemed relevant should also be 
reviewed, and the reviewer should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's bilateral 
cataracts are a result of in-service 
exposure to ionizing radiation, or whether 
such a cause of his cataracts is unlikely 
(i.e., less than a 50-50 probability).

Note:  The term "as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

4.  Thereafter, the regional office should 
readjudicate the claim on appeal.  To 
whatever extent this adjudication does not 
result in a complete grant of all benefits 
sought, the veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations, including the 
documents and reports from the examination 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a FINAL decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



